DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on December 2, 2020.
Claims 1-18 are pending in this action. Claims 1-3, 6-9, 12-15, and 18 have been amended.
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaya et al. (US 2018/0374494).

receiving a visual signal acquired from a dialogue scene (Paragraphs 0038039, humanoid communication), wherein the visual signal captures the dialogue scene having one or more people present including a person engaged in a human machine dialogue (Paragraphs 0052-0054);
detecting from the visual signal a lip associated with the person (Paragraphs 0052-0054);
tracking the lip of the person based on the visual signal to determine whether there is lip movement of the person (Paragraphs 0052-0054); and
generating, when the lip movement is detected, a first candidate source of sound corresponding to an area in the dialogue scene where the lip movement associated with the person is detected (Paragraphs 0090-0096); and
estimating the source of speech sound based on the first candidate source of sound and a second candidate source of sound estimated based on an acoustic signal prior to speech recognition of the acoustic signal to determine an utterance from the person (Paragraphs 0090-0106).

As per claim 2, Yamaya discloses, further comprising; determining, if the lip movement is detected, whether the lip movement is related to speech activity; and 

As per claim 3, Yamaya discloses, wherein the step of estimating comprises: receiving the acoustic signal from an acoustic sensor deployed in the area of the detected lip movement (Paragraph 0052, voice input unit 301); detecting a speech sound based on the acoustic signal in accordance with a speech sound detection model (Paragraphs 0096-0105); generating, if the speech sound is detected, the a second candidate source of sound based on a location where the acoustic sensor is deployed (Paragraphs 0108-0137).

As per claim 4, Yamaya discloses, wherein the step of generating the second candidate source of sound takes into account of the first candidate source of sound generated based on the visual signal (Paragraphs 0054-0055 and 0090-0095).

As per claim 5, Yamaya discloses, wherein the step of generating the first candidate source of sound takes into account of the second candidate source of sound generated based on the acoustic signal (Paragraphs 0060-0066).

As per claim 6, Yamaya discloses, further comprising generating the source of speech sound based on the first and second candidate sources of sound (Paragraphs 0054 and 0055).

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
January 22, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656